Exhibit 10.1

Standard Form of OFFICE BUILDING LEASE Developed by PORTLAND METROPOLITAN
ASSOCIATION OF BUILDING OWNERS AND MANAGERS

OFFICE LEASE

This lease, made and entered into at Portland, Oregon, this 7th day of September
2006 by and between

LANDLORD: Union Bank of California as Trustee for Quest Group Trust VII

and

TENANT: ImageWare Systems, Incorporated

Landlord hereby leases to Tenant the following: approximately 3,470 rentable
square feet, known as Suite      (the Premises), located at 9200 S.E. Sunnybrook
Blvd., Clackamas, Oregon, containing approximately 103,734 rentable square feet
(the Building), calculated using a load factor of (15%) fifteen percent.

Tenant’s Proportion Share for purposes of Section 19 shall be 3.35%.

This lease is for a term of thirty-seven (37) months commencing October 1, 2006
and continuing through October 31, 2009 at a Monthly Base Rental as follows:

October 1, 2006 through October 31, 2006

 

Free Rent

 

 

 

November 1, 2006 through September 30, 2007

 

$6,940.00 per month ($24.00 per square foot annually)

 

 

 

October 1, 2007 through September 30, 2008

 

$7,229.17 per month ($25.00 per square foot annually)

 

 

 

October 1, 2008 through October 31, 2009

 

$7,373.75 per month ($25.50 per square foot annually)

 

Rent is payable in advance on the first day of each month.

Landlord and Tenant covenant and agree as follows:

1.1       Delivery of Possession.

Should Landlord be unable to deliver possession of the Premises on the date
fixed for the commencement of the term, commencement will be deferred and Tenant
shall owe no rent until notice from Landlord tendering possession to Tenant,
unless such delay is caused by Tenant Delay as defined in the Addendum.  If
possession is not so tendered within 90 days following commencement of the term,
unless due to Tenant Delay, then Tenant may elect to cancel this lease by notice
to Landlord within 10 days following expiration of the 90-day period.  Landlord
shall have no liability to Tenant for delay in delivering possession, nor shall
such delay extend the term of this lease in any manner unless the parties
execute a written extension agreement.

2.1       Rent Payment.

Tenant shall pay the Base Rent for the Premises and any additional rent provided
herein without deduction or offset.  Rent for any partial month during the lease
term shall be prorated to reflect the number of days during the month that
Tenant occupies the Premises.  Additional rent means amounts determined under
Section 19 of this Lease and any other sums payable by Tenant to Landlord under
this Lease.  Rent not paid when due shall bear interest at the rate of
one-and-one-half percent per month until paid.  Landlord may at its option
impose a late charge of $.05 for each $1 of rent for rent payments made more
than 10 days late in lieu of interest for the first month of delinquency,
without waiving any other remedies available for default.  Failure to impose a
late charge shall not be a waiver of Landlord’s rights hereunder.

3.1       Lease Consideration.

Upon execution of the lease Tenant has paid the Base Rent for the first full
month of the lease term for which rent is payable and in addition has paid the
sum of $7,373.75 as lease consideration.  Landlord may apply the lease
consideration to pay the cost of performing any obligation which Tenant fails to
perform within the time required by this lease, but such application by Landlord
shall not be the exclusive remedy for Tenant’s default.  If the lease
consideration is applied by Landlord, Tenant shall on demand pay the sum
necessary to replenish the lease consideration to its original amount. To the
extent not applied by Landlord to cure defaults by Tenant, the lease
consideration shall be applied to costs at the end of the lease term, including
but not limited to, repairs in excess of “normal wear and tear” and
reconciliation of operating expenses. Any portion of the lease consideration not
used to cover the end of term expenses shall be refundable. If Tenant is in
default under this Lease more than two (2) times within any twelve-month period,
irrespective of whether or not such default is cured, then without limiting
Landlord’s other rights and remedies provided for in this Lease or at law or
equity, the lease consideration shall automatically be increased by an amount
equal to three (3) times the original lease consideration.

4.1       Use.

Tenant shall use the Premises as business for a general office use and for no
other purpose without Landlord’s written consent.  In connection with its use,
Tenant shall at its expense promptly comply and cause the Premises to comply
with all applicable laws, ordinances, rules and regulations of any public
authority and shall not annoy, obstruct, or interfere with

 

Please Initial  Landlord          Tenant          

1


--------------------------------------------------------------------------------




the rights of other tenants of the Building.  Tenant shall create no nuisance
nor allow any objectionable fumes, noise, or vibrations to be emitted from the
Premises.  Tenant shall not conduct any activities that will increase Landlord’s
insurance rates for any portion of the Building or that will in any manner
degrade or damage the reputation of the Building.

4.2       Equipment.

Tenant shall install in the Premises only such office equipment as is customary
for general office use and shall not overload the floors or electrical circuits
of the Premises or Building or alter the plumbing or wiring of the Premises or
Building.  Landlord must approve in advance the location of and manner of
installing any wiring or electrical, heat generating or communication equipment
or exceptionally heavy articles.  All telecommunications equipment, conduit,
cables and wiring, additional dedicated circuits and any additional air
conditioning required because of heat generating equipment or special lighting
installed by Tenant shall be installed and operated at Tenant’s expense. 
Landlord shall have no obligation to permit the installation of equipment by any
telecommunications provider whose equipment is not then servicing the Building.

4.3       Signs.

No signs, awnings, antennas, or other apparatus shall be painted on or attached
to the Building or anything placed on any glass or woodwork of the Premises or
positioned so as to be visible from outside the Premises without Landlord’s
written approval as to design, size, location, and color.  All signs installed
by Tenant shall comply with Landlord’s standards for signs and all applicable
codes and all signs and sign hardware shall be removed upon termination of this
lease with the sign location restored to its former state unless Landlord elects
to retain all or any portion thereof.

5.1       Utilities and Services.

Landlord will furnish water and electricity to the Building at all times and
will furnish heat and air conditioning (if the Building is air conditioned)
during the normal Building hours as established by Owner.  Janitorial service
will be provided in accordance with the regular schedule of the Building, which
schedule and service may change from time to time.  Tenant shall comply with all
government laws or regulations regarding the use or reduction of use of
utilities on the Premises.  Interruption of services or utilities shall not be
deemed an eviction or disturbance of Tenant’s use and possession of the
Premises, render Landlord liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this lease.  Landlord shall take all
reasonable steps to correct any interruptions in service.  Electrical service
furnished will be 110 volts unless different service already exists in the
Premises.  Tenant shall provide its own surge protection for power furnished to
the Premises.

5.2       Extra Usage.

If Tenant uses excessive amounts of utilities or services of any kind because of
operation outside of normal Building hours, high demands from office machinery
and equipment, nonstandard lighting, or any other cause.  Landlord may impose a
reasonable charge for supplying such extra utilities or services, which charge
shall be payable monthly by Tenant in conjunction with rent payments.  In case
of dispute over any extra charge under this paragraph, Landlord shall designate
a qualified independent engineer whose decision shall be conclusive on both
parties.  Landlord and Tenant shall each pay one-half of the cost of such
determination.

5.3       Security.

Landlord may but shall have no obligation to provide security service or to
adopt security measures regarding the Premises, and Tenant shall cooperate with
all reasonable security measures adopted by Landlord.  Tenant may install a
security system within the leased Premises with Landlord’s written consent,
which will not be unreasonably withheld.  Landlord will be provided with an
access code to any security system and shall not have any liability for
accidentally setting off Tenant’s security system.  Landlord may modify the type
or amount of security measures or services provided to the Building or the
Premises at any time.

6.1       Maintenance and Repair.

Landlord shall have no liability for failure to perform required maintenance and
repair unless written notice of such maintenance or repair is given by Tenant
and Landlord fails to commence efforts to remedy the problem in a reasonable
time and manner.  Landlord shall have the right to erect scaffolding and other
apparatus necessary for the purpose of making repairs, and Landlord shall have
no liability for interference with Tenant’s use because of repairs and
installations.  Tenant shall have no claim against Landlord for any interruption
or reduction of services or interference with Tenant’s occupancy, and no such
interruption or reduction shall be construed as a constructive or other eviction
of Tenant.  Repair of damage caused by negligent or intentional acts or breach
of this lease by Tenant, its employees or invitees shall be at Tenant’s expense.

6.2       Alterations.

Tenant shall not make any alterations, additions, or improvements to the
Premises, change the color of the interior, or install any wall or floor
covering without Landlord’s prior written consent which may be withheld in
Landlord’s sole discretion.  Any such improvements, alterations, wiring, cables
or conduit installed by Tenant shall at once become part of the Premises and
belong to Landlord except for removable machinery and unattached movable trade
fixtures.  Landlord may at its option require that Tenant remove any
improvements, alterations, wiring, cables or conduit installed by or for Tenant
and restore the Premises to the original condition upon termination of this
lease.  Landlord shall have the right to approve the contractor used by Tenant
for any work in the Premises, and to post notices of nonresponsibility in
connection with work being performed by Tenant in the Premises.  Work by Tenant
shall comply with all laws then applicable to the Premises.

7.1       Indemnity.

Tenant shall not allow any liens to attach to the Building or Tenant’s interest
in the Premises as a result of its activities.  Tenant shall indemnify and
defend Landlord and its managing agents from any claim, liability, damage, or
loss occurring on the Premises, arising out of any activity by Tenant, its
agents, or invitees or resulting from Tenant’s failure to comply

Please Initial  Landlord          Tenant          

2


--------------------------------------------------------------------------------




with any term of this lease.  Neither Landlord nor its managing agent shall have
any liability to Tenant because of loss or damage to Tenant’s property or for
death or bodily injury caused by the acts or omissions of other Tenants of the
Building, or by third parties (including criminal acts).

7.2       Insurance.

Tenant shall carry liability insurance with limits of not less than two Million
Dollars ($2,000,000) combined single limit bodily injury and property damage
which insurance shall have an endorsement naming Landlord and Landlord’s
managing agent, if any, as an additional insured, cover the liability insured
under paragraph 7.1 of this lease and be in form and with companies reasonably
acceptable to Owner.  Prior to occupancy, Tenant shall furnish a certificate
evidencing such insurance, which shall state that the coverage shall not be
cancelled or materially changed without 10 days advance notice to Landlord and
Landlord’s managing agent, if any.  A renewal certificate shall be furnished at
least 10 days prior to expiration of any policy.

8.1       Fire or Casualty.

“Major Damage” means damage by fire or other casualty to the Building or the
Premises which causes the Premises or any substantial portion of the Building to
be unusable, or which will cost more than 25 percent of the pre-damage value of
the Building to repair, or which is not covered by insurance.  In case of Major
Damage, Landlord may elect to terminate this lease by notice in writing to the
Tenant within 30 days after such date.  If this lease is not terminated
following Major Damage, or if damage occurs which is not Major Damage, Landlord
shall promptly restore the Premises to the condition existing just prior to the
damage.  Tenant shall promptly restore all damage to tenant improvements or
alterations installed by Tenant or pay the cost of such restoration to Landlord
if Landlord elects to do the restoration of such improvements.  Rent shall be
reduced from the date of damage until the date restoration work being performed
by Landlord is substantially complete, with the reduction to be in proportion to
the area of the Premises not useable by Tenant.

8.2       Waiver of Subrogation.

Tenant shall be responsible for insuring its personal property and trade
fixtures located on the Premises and any alterations or tenant improvements it
has made to the Premises.  Neither Landlord, its managing agent nor Tenant shall
be liable to the other for any loss or damage caused by water damage, sprinkler
leakage, or any of the risks that are or could be covered by a special all risk
property insurance policy, or for any business interruption, and there shall be
no subrogated claim by one party’s insurance carrier against the other party
arising out of any such loss.  This waiver is binding only if it does not
invalidate the insurance coverage of either party hereto.

9.1       Eminent Domain.

If a condemning authority takes title by eminent domain or by agreement in lieu
thereof to the entire Building or a portion sufficient to render the Premises
unsuitable for Tenant’s use, then either party may elect to terminate this lease
effective on the date that possession is taken by the condemning authority. 
Rent shall be reduced for the remainder of the term in an amount proportionate
to the reduction in area of the Premises caused by the taking.  All condemnation
proceeds shall belong to Landlord, and Tenant shall have no claim against
Landlord or the condemnation award because of the taking.

10.1   Assignment and Subletting.

This lease shall bind and inure to the benefit of the parties, their respective
heirs, successors, and assigns, provided that Tenant shall not assign its
interest under this lease or sublet all or any portion of the Premises without
first obtaining Landlord’s consent in writing.  This provision shall apply to
all transfers by operation of law including but not limited to mergers and
changes in control of Tenant.  No assignment shall relieve Tenant of its
obligation to pay rent or perform other obligations required by this lease, and
no consent to one assignment or subletting shall be a consent to any further
assignment or subletting.  Landlord shall not unreasonably withhold its consent
to any assignment or subletting provided the effective rental paid by the
subtenant or assignee is not less than the current scheduled rental rate of the
Building for comparable space and the proposed Tenant is compatible with
Landlord’s normal standards for the Building.  If Tenant proposes a subletting
or assignment to which Landlord is required to consent under this paragraph,
Landlord shall have the option of terminating this lease and dealing directly
with the proposed subtenant or assignee, or any third party.  If an assignment
or subletting is permitted, any cash profit, or the net value of any other
consideration received by Tenant as a result of such transaction shall be paid
to Landlord promptly following its receipt by Tenant.  Tenant shall pay any
costs incurred by Landlord in connection with a request for assignment or
subletting, including reasonable attorneys’ fees.

11.1   Default.

Any of the following shall constitute a default by Tenant under this lease:

(a)          Tenant’s failure to pay rent or any other charge under this lease
within 10 days after it is due, or failure to comply with any other term or
condition within 20 days following written notice from Landlord specifying the
noncompliance.  If such noncompliance cannot be cured within the 20-day period,
this provision shall be satisfied if Tenant commences correction within such
period and thereafter proceeds in good, faith and with reasonable diligence to
effect compliance as soon as possible.  Time is of the essence of this lease.

(b)         Tenant’s insolvency, business failure or assignment for the benefit
of its creditors.  Tenant’s commencement of proceedings under any provision of
any bankruptcy or insolvency law or failure to obtain dismissal of any petition
filed against it under such laws within the time required to answer; or the
appointment of a receiver for all or any portion of Tenant’s properties or
financial records.

(c)          Assignment or subletting by Tenant in violation of paragraph 10.1.

(d)         Vacation or abandonment of the Premises without the written consent
of Landlord or failure to occupy the Premises within 20 days after notice from
Landlord tendering possession.

11.2   Remedies for Default.

In case of default as described in paragraph 11.1 Landlord shall have the right
to the following remedies, which are intended to be cumulative and in addition
to any other remedies provided under applicable law:

Please Initial  Landlord          Tenant          

3


--------------------------------------------------------------------------------




(a)          Landlord may at its option terminate the lease by notice to
Tenant.  With or without termination, Landlord may retake possession of the
Premises and may use or relet the Premises without accepting a surrender or
waiving the right to damages.  Following such retaking of possession, efforts by
Landlord to relet the Premises shall be sufficient if Landlord follows its usual
procedures for finding tenants for the space at rates not less than the current
rates for other comparable space in the Building.  If Landlord has other vacant
space in the Building, prospective tenants may be placed in such other space
without prejudice to Landlord’s claim to damages or loss of rentals from Tenant.

(b)         Landlord may recover all damages caused by Tenant’s default which
shall include an amount equal to rentals lost because of the default, lease
commissions paid for this lease, and the unamortized cost of any tenant
improvements installed by Landlord to meet Tenant’s special requirements. 
Landlord may sue periodically to recover damages as they occur throughout the
lease term, and no action for accrued damages shall bar a later action for
damages subsequently accruing.  Landlord may elect in any one action to recover
accrued damages plus damages attributable to the remaining term of the lease. 
Such damages shall be measured by the difference between the rent under this
lease and the reasonable rental value of the Premises for the remainder of the
term, discounted to the time of judgement at the prevailing interest rate on
judgements.

(c)          Landlord may make any payment or perform any obligation, which
Tenant has failed to perform, in which case Landlord shall be entitled to
recover from Tenant upon demand all amounts so expended, plus interest from the
date of the expenditure at the rate of one-and-one-half percent per month.  Any
such payment or performance by Landlord shall not waive Tenant’s default.

12.1   Surrender.

On expiration or early termination of this lease Tenant shall deliver all keys
to Landlord and surrender the Premises vacuumed, swept, and free of debris and
in the same condition as at the commencement of the term subject only to
reasonable wear from ordinary use.  Tenant shall remove all of its furnishings
and trade fixtures that remain its property and repair all damage resulting from
such removal.  Failure to remove shall be an abandonment of the property, and
Landlord may dispose of it in any manner without liability.  If Tenant fails to
vacate the Premises when required, including failure to remove all its personal
property, Landlord may elect either: (i) to treat Tenant as a tenant from month
to month, subject to the provisions of this lease except that rent shall be
one-and-one-half times the total rent being charged when the lease term expired,
and any option or other rights regarding extension of the term or expansion of
the Premises shall no longer apply; or (ii) to eject Tenant from the Premises
and recover damages caused by wrongful holdover.

13.1   Regulations.

Landlord shall have the right but shall not be obligated to make, revise and
enforce regulations or policies consistent with this lease for the purpose of
promoting safety, health (including moving, use of common areas and prohibition
of smoking), order, economy, cleanliness, and good service to all tenants of the
Building.  All such regulations and policies shall be complied with as if part
of this lease.

14.1   Access.

During times other than normal Building hours Tenant’s officers and employees or
those having business with Tenant may be required to identify themselves or show
passes in order to gain access to the Building.  Landlord shall have no
liability for permitting or refusing to permit access by anyone.  Landlord may
regulate access to any Building elevators outside of normal Building hours. 
Landlord shall have the right to enter upon the Premises at any time by passkey
or otherwise to determine Tenant’s compliance with this lease, to perform
necessary services, maintenance and repairs or alterations to the Building or
the Premises, or to show the Premises to any prospective tenant or purchasers. 
Except in case of emergency such entry shall be at such times and in such manner
as to minimize interference with the reasonable business use of the Premises by
Tenant.

14.2   Furniture and Bulky Articles.

Tenant shall move furniture and bulky articles in and out of the Building or
make independent use of the elevators only at times approved by Landlord
following at least 24 hours written notice to Landlord of the intended move. 
Landlord will not unreasonably withhold its consent under this paragraph.

15.1   Notices.

Notices between the parties relating to this lease shall be in writing,
effective when delivered, or if mailed, effective on the second day following
mailing, postage prepaid, to the address for the party stated in this lease or
to such other address as either party may specify by notice to the other. 
Notice to Tenant may always be delivered to the Premises. Rent shall be payable
to Landlord at the same address and in the same manner, but shall be considered
paid only when received.

16.1   Subordination and Attornment.

This lease shall be subject to and subordinate to any mortgages, deeds of trust,
or land sale contracts (here after collectively referred to as encumbrances) now
existing against the Building.  At Landlord’s option this lease shall be subject
and subordinate to any future encumbrance hereafter placed against the Building
(including the underlying land) or any modifications of existing encumbrances,
and Tenant shall execute such documents as may reasonably be requested by
Landlord or the holder of the encumbrance to evidence this subordination.  If
any encumbrance is foreclosed, then if the purchaser at foreclosure sale gives
to Tenant a written agreement to recognize Tenant’s lease, Tenant shall attorn
to such purchaser and this Lease shall continue.

16.2   Transfer of Building.

If the Building is sold or otherwise transferred by Landlord or any successor,
Tenant shall attorn to the purchaser or transferee and recognize it as the
lessor under this lease, and, provided the purchaser or transferee assumes all
obligations hereunder, the transferor shall have no further liability hereunder.

Please Initial  Landlord          Tenant          

4


--------------------------------------------------------------------------------




16.3   Estoppels.

Either party will within 10 days after notice from the other execute,
acknowledge and deliver to the other party a certificate certifying whether or
not this lease has been modified and is in full force and effect; whether there
are any modifications or alleged breaches by the other party; the dates to which
rent has been paid in advance, and the amount of any security deposit or prepaid
rent; and any other facts that may reasonably be requested.  Failure to deliver
the certificate within the specified time shall be conclusive upon the party of
whom the certificate was requested that the lease is in full force and effect
and has not been modified except as may be represented by the party requesting
the certificate.  If requested by the holder of any encumbrance, or any ground
lessor, Tenant will agree to give such holder or lessor notice of and an
opportunity to cure any default by Landlord under this lease.

17.1 Attorneys’ Fees.

In any litigation arising out of this lease, the prevailing party shall be
entitled to recover attorneys’ fees at trial and on any appeal.  If Landlord
incurs attorneys’ fees because of a default by Tenant, Tenant shall pay all such
fees whether or not litigation is filed.

18.1   Quiet Enjoyment.

Landlord warrants that so long as Tenant complies with all terms of this lease
it shall be entitled to peaceable and undisturbed possession of the Premises
free from any eviction or disturbance by Landlord.  Neither Landlord nor its
managing agent shall have any liability to Tenant for loss or damages arising
out of the acts, including criminal acts, of other tenants of the Building or
third parties, nor any liability for any reason which exceeds the value of its
interest in the Building.

19.1   Additional Rent-Tax Adjustment.

Whenever for any July 1 — June 30 tax year the real property taxes levied
against the Building and its underlying land exceed those levied for the
2005-2006 tax year, then the monthly rental for the next succeeding calendar
year shall be increased by one-twelfth of such tax increase times Tenant’s
Proportionate Share.  “Real property taxes” as used herein means all taxes and
assessments of any public authority against the Building and the land on which
it is located, the cost of contesting any tax and any form of fee or charge
imposed on Landlord as a direct consequence of owning or leasing the Premises,
including but not limited to rent taxes, gross receipt taxes, leasing taxes, or
any fee or charge wholly or partially in lieu of or in substitution for ad
valorem real property taxes or assessments, whether now existing or hereafter
enacted.  If any portion of the Building is occupied by a tax-exempt tenant so
that the Building has a partial tax exemption under ORS 307.112 or a similar
statute, then real property taxes shall mean taxes computed as if such partial
exemption did not exist.  If a separate assessment or identifiable tax increase
arises because of improvements to the Premises, then Tenant shall pay 100
percent of such increase.

19.3   Operating Expense Adjustment.

Tenant shall pay as additional rent Tenant’s Proportionate Share of the amount
by which operating expenses for the Building increase over those experienced by
Landlord during the calendar year 2006 (base year).  Effective January 1 of 
each year Landlord shall estimate the amount by which operating expenses are
expected to increase, if any, over those incurred in the base year.  Monthly
rental for that year shall be increased by one-twelfth of Tenant’s share of the
estimated increase.  Following the end of each calendar year, Landlord shall
compute the actual increase in operating expenses and bill Tenant for any
deficiency or credit Tenant with any excess collected.  As used herein
“operating expenses” shall mean all costs of operating and maintaining the
Building as determined by standard real estate accounting practice, including,
but not limited to:  all water and sewer charges; the cost of natural gas and
electricity provided to the Building; janitorial and cleaning supplies and
services; administration costs and management fees; superintendent fees;
security services, if any; insurance premiums; licenses, permits for the
operation and maintenance of the Building and all of its component elements and
mechanical systems; the annual amortized capital improvement cost (amortized
over such a period as Landlord may select but not shorter than the period
allowed under the Internal Revenue Code and at a current market interest rate)
for any capital improvements to the Building required by any governmental
authority or those which have a reasonable probability of improving the
operating efficiency of the Building. In the event the Building is not at least
ninety-five percent (95%) occupied, the Landlord will gross up all Operating
Expenses for the base year and the comparison year to the level they would have
been at had the Building been ninety-five percent (95%) occupied.

19.4   Disputes.

If Tenant disputes any computation of additional rent or rent adjustment under
paragraphs 19.1 through 19.3 of this lease, it shall give notice to Landlord not
later than one year after the notice from Landlord describing the computation in
question, but in any event not later than 30 days after expiration or earlier
termination of this lease.  If Tenant fails to give such a notice, the
computation by Landlord shall be binding and conclusive between the parties for
the period in question.  If Tenant gives a timely notice, the dispute shall be
resolved by an independent certified public accountant selected by Landlord
whose decision shall be conclusive between the parties.  Each party shall pay
one-half of the fee for making such determination except that if the adjustment
in favor of Tenant does not exceed ten percent of the escalation amounts for the
year in question, Tenant shall pay (i) the entire cost of any such third-party
determination; and (ii) Landlord’s out-of-pocket

Please Initial  Landlord          Tenant          

5


--------------------------------------------------------------------------------




costs and reasonable expenses for personnel time in responding to the audit. 
Nothing herein shall reduce Tenant’s obligations to make all payments as
required by this lease.

20.1   Complete Agreement; No Implied Covenants.

This lease and the attached Exhibits and Schedules if any, constitute the entire
agreement of the parties and supersede all prior written and oral agreements and
representations and there are no implied covenants or other agreements between
the parties except as expressly set forth in this Lease.  Neither Landlord nor
Tenant is relying on any representations other than those expressly set forth
herein.

20.2   Space Leased AS IS.

Unless otherwise stated in this Lease, the Premises are leased AS IS in the
condition now existing with no alterations or other work to be performed by
Landlord.

20.3   Captions.

The titles to the paragraphs of this lease are descriptive only and are not
intended to change or influence the meaning of any paragraph or to be part of
this lease.

20.4   Nonwaiver.

Failure by Landlord to promptly enforce any regulation, remedy or right of any
kind under this Lease shall not constitute a waiver of the same and such right
or remedy may be asserted at any time after Landlord becomes entitled to the
benefit thereof notwithstanding delay in enforcement.

20.5   Exhibits.

The following Exhibits are attached hereto and incorporated as a part of this
lease:

Exhibit A

 

The Premises

Exhibit B

 

Description of Land

Exhibit C

 

Space Plan

Exhibit D

 

Building Standards

Exhibit E

 

Janitorial Specifications and HVAC Holiday Schedule

Exhibit F

 

Rules and Regulations for Office Lease

Addendum A

 

Additional Provisions

Billing Information

 

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this lease as of the day and year first written above.

LANDLORD: Union Bank of California as Trustee for Quest Group Trust VII

By:

 

 

 

 

 

Jason Kaufman

Title:

 

Assistant Vice President

 

Address for notices:

 

Address for rent:

Quest Property Management

 

Quest Group Trust VII

One SW Columbia, Suite 435

 

P.O. Box 5037-221

Portland, Oregon 97258

 

Portland, Oregon 97208

 

 

TENANT: as Trustee for Quest Group Trust VII

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

Please Initial  Landlord          Tenant          

6


--------------------------------------------------------------------------------



EXHIBIT A

The Premises

[g214801kc03i001.gif]

Please Initial Landlord                 Tenant                

7


--------------------------------------------------------------------------------




EXHIBIT B

Description of the Land

PARCEL I:

A tract of land located in the Northwest one-quarter of Section 4, Township 2
South, Range 2 East of the Willamette Meridian, in the County of Clackamas and
State of Oregon, and being more particularly described as follows:

Commencing at an iron pipe at the intersection of the Northwest line of the
William T. Matlock Donation Land Claim No. 37 and the Northwesterly line of that
parcel of land described in Deed Records 71-18673, Clackamas County Deed
Records, being the Northwesterly line of State Highway I-205, said iron pipe
lying South68o 09’ 42” West 698.90 feet distance from the Northerly corner of
the William T. Matlock Donation Land Claim No. 37; thence South 68o 09’ 42” West
613.59 feet to the true point of beginning; thence South 68o 09’ 42” West 106.34
feet; thence North 53o 27’ 55” West 136.44 feet; thence North 79o 44’ 56” West
274.14 feet; thence North 60o 49’ 33” West 157.21 feet; thence North 16o 04’ 47”
East 148.56 feet; thence South 85o 07’ 07”  West 127.83 feet; thence 01o 11’ 32”
West 125.27 feet to the Southwest corner of that tract of land described in
Warranty Deed to Clackamas Water District, Warranty Deed recorded July 2, 1982,
Fee No. 82-18306; thence along the Southerly line of said Water District Tract
North 89o 48’ 44” East 100.02 feet to the Southeast corner of said Water
District Tract; thence along the Easterly line of said Water District Tract
North 01o 14’ 54” West 97.79 feet; thence North 89o 52’ 24” East 246.94 feet;
thence South 01o 01’ 11” East 160.00 feet; thence North 88o 58’ 49” East 246.94
feet; thence South 01o 01’ 11” East 200.00 feet; thence North 88o 58’ 49” East
65.00 feet; thence South 01o 01’ 11” East 65.00 feet; thence North 88o 58’ 49”
East 150.00 feet; thence South 01o 01’ 11” East 104.15 feet to the true point of
beginning.

EXCEPTING THEREFROM that certain tract conveyed to Sisters of Providence in
Oregon doing business as Providence Medical Center, by Deed recorded as Fee No.
93-01240, Clackamas County Deed Records.

ALSO EXCEPTING THEREFROM that portion lying Westerly of the Easterly line of Oak
Bluff Avenue as described in Deed recorded as Recorder’s Fee No. 96-074103.

AND FURTHER EXCEPTING THEREFROM any portion of the above property described in
Bargain and Sale Deed recorded September 18, 1998, as Recorder’s Fee No.
98-087434.

PARCEL II:

A track of land located in the Northwest one-quarter of Section 4, Township 2
South, Range 2 East of the Willamette Meridian, in the County of Clackamas and
State of Oregon, and being more particularly described as follows:

Commencing at an iron pipe at the intersection of the Northwest line of the
William T. Matlock Donation land Claim No. 37 and the Northwesterly line of that
parcel of land described in Deed Records 71-18673, Clackamas County Deed
Records, being the Northwesterly line of State Highway I-205, said iron pipe
lying South 68o 09’ 42” West 698.90 feet distance from the Northerly corner of
the William T. Matlock Donation Land Claim No. 37; thence South 68o 09’ 42” West
613.59 feet and North 01o 01’ 11” West 104.15 feet to the true point of
beginning; thence South 88o 58’ 49” West 150.00 feet; thence North 01o 01’ 11”
West 65.00 feet; thence South 88o 58’ 49” West 65.00 feet; thence North 01o 01’
11” West 200.00 feet;  thence South 88o 58’ 49” West 135.00 feet; thence North
01o 01’ 11” West 160.00 feet; thence North 89o 52’ 24” East 265.03 feet; thence
South 01o 01’ 11” East 355.87 feet; thence North 88o 58’ 49” East 85.00 feet;
thence South 01o 01’ 11” East 65.00 feet to the true point of beginning.

EXCEPTING THEREFROM that certain tract conveyed to Sisters of Providence in
Oregon doing business as Providence Medical Center, by Deed recorded as Fee No.
93-01240, Clackamas County Deed Records.

AND FURTHER EXCEPTING THEREFROM any portion of the above property described in
Bargain and Sale Deed recorded September 18, 1998 as Recorder’s Fee No.
98-087434.

PACRCEL III:

An access easement including the terms and provisions created by instrument
recorder September 15, 1998, as Recorder’s Fee No. 98-085958, over the following
described land:

A parcel of land lying in the Northwest one-quarter of Section 4, Township 2
South, Range 2 East, of the Willamette Meridian, in the County of Clackamas and
State of Oregon and being a portion of and lying within that property deeded to
Sisters of Providence in Oregon and DBA Providence via Document No. 93-01240,
recorded January 8, 1993, said parcel being that portion of said Providence
property included in a strip of land variable in width, lying on the Southerly
side of the relocated center line of Sunybrook Road, which center line is
described in Parcel I of that instrument recorded September 15, 1998, as
Recorder’s Fee No. 98-085958.

The widths in meters of the strip of land above referred to are as follows:

Station to Station

 

Width on Southerly Side of Center Line

 

 

 

11+229.765  11+230.098

 

19.825m (65.04’) in a straight line to 41.00m (134.51’)

 

 

 

11+230.098  11+250.00

 

41.00m (134.51’) parallel to center line

 

 

 

11+250.00  11+250.00

 

41.00 (134.51’) in a straight line to 19.821M (65.03’)

 

EXCEPT THEREFROM that portion of said property lying within the existing
right-of-way of Sunnybrook Road.

Please Initial Landlord                 Tenant                

8


--------------------------------------------------------------------------------




EXHIBIT C

The Space Plan

[g214801kc03i002.gif]

Please Initial Landlord                 Tenant                

9


--------------------------------------------------------------------------------




 

EXHIBIT D

Building Standards

1.                          SUITE ENTRY DOOR:  Solid core hardwood, cherry
veneer entry doors from core area.

2.                      CEILING:  Building standard 2’ x 4’, U.S.G. #3575
acoustical tile in a white 15/16 exposed flange grid ceiling system. Ceiling
height first floor 9’-10” minimum; second through fourth floors 9’-00.

3.                          WINDOW COVERING:  Building standard vertical blinds
on all exterior windows.

4.                          INTERIOR WALLS: 2-1/2” metal stud with one layer
5/8” gypsum board each side taped and finished smooth.

5.                          WALL PAINT:  Acrylic satin latex enamel, building
standard color.  Manufacturer is Rodda Laysen eggshell or Miller 6200 series or
equal.

6.                          INTERIOR OFFICE DOORS:  Building standard, cherry
solid core door with latch set.  Hardware finish is bright chrome.

7.                          LIGHTING:   One fixture every 80 square feet, not to
exceed Oregon Energy Code.

8.                      FLOOR COVERING:  Building standard carpeting will be 32
ounce, anti-static direct, glue down carpet, solid color, plush-cut pile by
Designweave.

9.                          HEATING, VENTILATING AND AIR CONDITIONING: 
Ductwork, supply, return grilles and thermostats; separate zones for conference
rooms, corner offices and private offices. Perimeter zones to be fan powered VAV
with electric reheat.  Interior zones to be cooling only VAV.  No cross zoning
between tenants or between interior and perimeter zones.  All lunch rooms and
break rooms to have exhaust fans.

10.                   ELECTRICAL OUTLETS:   Building standard wall duplex
outlets at the rate of two (2) for each 150 square feet of leased area on a
shared circuit, not to exceed eight.

11.                   TELEPHONE OUTLETS:   Building standard telephone outlets
consist of a four square box with a ¾” conduit stubbed above ceiling at two per
250 square feet of leased area.

12.                   PLUMBING:  None included in building standard items within
Tenant’s leased area but available at Tenant’s expense.  Restrooms, showers and
water fountains provided in common areas by Landlord.

13.                   SUITE IDENTIFICATION:  Landlord will determine suite
number identification per building standard graphic system.

14.                   SPACE PLANNING:  All necessary space planning to design
the building standards.

Please Initial Landlord                 Tenant                

10


--------------------------------------------------------------------------------




EXHIBIT E

Janitorial Specifications and HVAC Holiday Schedule

TENANT OFFICE AREA

FIVE TIMES PER WEEK: Sunday through Thursday evenings.

1.             Gather waste paper and place for disposal.

2.               Empty and wash ashtrays.

3.               Sweep and/or dust mop floor surfaces.

4.               Vacuum clean all carpeted traffic areas.  Spot clean as
necessary.

5.               Dust chairs, tables and other office furniture, but not desk.

6.               Dust lights and other flat surfaces within reach.

7.               Dust counters, file cabinets and telephones.

8.               Properly arrange furniture in offices.

9.               Remove fingerprints from doors and partition glass.

10.         Check doors and windows upon completion of work.

11.         Polish brass push plates.

12.         Sweep stairways.

13.         Leave only designated night lights on.

ONE TIME PER WEEK

1.               Dust high partition ledges and moldings.

2.               Clean door kick plates and trashcans.

3.               Dust panel walls and wood doors.

4.               Edge all carpeted areas on a rotating basis.

ONE TIME PER MONTH

Clean, wax and polish composition floors.

ONCE EVERY SIX MONTHS

Clean exterior of perimeter windows.

ONE TIME PER YEAR

Clean interior of perimeter windows and relites in tenant spaces

RESTROOMS

FIVE TIMES PER WEEK

1.               Clean restrooms, wash basins, dispensers and chrome platings.

2.               Clean mirrors and frames.

3.               Wet mop floors.

4.               Sanitize toilets, toilet seats and urinals.

5.               Dust ledges and partitions.

6.               Refill all dispensers.

ONE TIME PER MONTH

Wash walls and doors.

ONE TIME PER YEAR

Machine scrub and seal restroom floors.

LOBBIES, STAIRWAYS, AND ELEVATORS

FIVE TIMES PER WEEK

1.               Wet mop or vacuum main entrance lobby floors.

2.               Spot wash walls and doors.

3.               Vacuum elevator.

Please Initial Landlord                 Tenant                

11


--------------------------------------------------------------------------------




4.               Damp wipe or dust elevator walls, and polish call button
plates.

5.               Clean elevator doors and thresholds.

6.               Check exit doors and lights in stairways and corridors.

7.               Clean and polish main entrance doors.

ONE TIME PER WEEK

Clean elevator walls and ceiling.

ONE TIME PER  MONTH

1.               Dust high ledges and partitions.

2.               Wet mop all stairs.

3.               Clean and polish composition floors.

ONE TIME PER YEAR

Professionally clean common area carpet.

HVAC HOLIDAY SCHEDULE

The HVAC will not be in operation on the following holidays:

New Years Day

Memorial Day

Independence Day / July 4

Labor Day

Veterans Day

Thanksgiving Day

Christmas Day

A schedule setting forth the days of observance of the foregoing holidays will
be furnished by the Lessor upon request.

Please Initial Landlord                 Tenant                

12


--------------------------------------------------------------------------------




EXHIBIT F

Rules and Regulations For Office Lease

GENERAL RULES

1.   Tenant shall not suffer or permit the obstruction of any Common Areas,
including but not limited to driveways, walkways and stairways.

2.   Landlord reserves the right to refuse access to any persons Landlord in
good faith judges to be a threat to the safety, reputation, or property of the
Project and its occupants.

3.   Tenant shall not make or permit any noise or odors that annoy or interfere
with other lessees or persons having business within the Project.

4.   Tenant shall not keep animals or birds within the premises, and shall not
bring bicycles, motorcycles, skateboards, or other vehicles into areas not
designated as authorized for same.

5.   Tenant shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.

6.   Tenant shall not alter any lock or install new or additional locks or bolts
without prior authorization from Landlord.

7.   Tenant shall be responsible for the inappropriate use of any toilet rooms
plumbing, or other utilities.  No foreign substances of any kind are to be
inserted therein.

8.   Tenant shall not deface the walls, partitions, or other surfaces of the
premises or Project.

9.   Tenant shall not suffer or permit anything in or around the premises or
Building(s) that causes excessive vibration or floor loading in any part of the
Project.

10. Tenant shall not employ any service or contractor for services or work to be
performed within the premises, except as approved by the Landlord.

11. Landlord reserves the right to close and lock the Project on Saturdays,
Sundays, and legal holidays, and on other days between the hours of 6 P.M. and 8
A.M. of the following day.  If Tenant uses the Premises during such periods,
Tenant shall be responsible for securely locking any doors it may have opened
for entry.

12. Tenant shall return all keys at the termination of its tenancy and shall be
responsible for the cost of replacing any keys that are lost.

13. No Tenant, employee or invitee shall go upon the roof of the Building(s).

14. Tenant shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in areas reasonably designated by Landlord or by applicable
governmental agencies as non-smoking areas.

15. Tenant shall not use any method of heating or air conditioning other than as
provided by Landlord.

16. Tenant shall not install, maintain, or operate any vending machines on the
premises without Landlord ‘s written consent.

17. The Premises shall not be used for lodging.

18. Tenant shall comply with all safety, fire protection and evacuation
regulations established by Landlord or any governmental agency.

19. Landlord reserves the right to waive any one of these rules or regulations,
and/or as to any particular Tenant, and any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof to
such Tenant.

20. Tenant assumes all risks from theft or vandalism and agrees to keep its
Premises locked as may be required.

21. Landlord reserves the right to make such other reasonable rules and
regulations as it may from time to time deem necessary for the appropriate
operation and safety of the Project and its occupants. Tenant agrees to abide by
these and such rules and regulations.

PARKING RULES

1.     Parking areas shall be used only for parking by vehicles which have a
“Quest Property Management Parking Permit”, if applicable.

2.     Vehicles permitted shall be no longer than full size passenger
automobiles or pick up trucks and shall herein be called “Permitted Size
Vehicles.”

3.     Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant ‘s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities.

4.     Landlord reserves the right to relocate all or a part of parking spaces
from floor to floor within one floor, and/or to reasonably adjacent offsite
locations(s), and to reasonably allocate them between compact and standard size
spaces, as long as the same complies with applicable laws, ordinances, and
regulations.

5.     Users of the parking area will obey all posted signs and park only in the
areas designated for vehicle parking.

6.     Unless other wise instructed, every person using the parking area is
required to park and lock his own vehicle. Landlord will not be responsible for
any damage to vehicles, injury to persons, or loss of property, all of which the
party using the parking area assumes risks.

7.     The maintenance, washing, waxing or cleaning of vehicles in the parking
area(s) or Common Area is prohibited.

8.     Tenant shall be responsible for seeing that all of its employees, agents,
and invitees comply with the applicable parking rules, regulations, laws and
agreements.

9.     Landlord reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations, laws and agreements.

10.   Such parking use as is herein provided is intended merely as a license
only and no bailment is intended or shall be created hereby.

Please Initial Landlord                 Tenant                

13


--------------------------------------------------------------------------------




ADDENDUM A

Addendum to Office Lease, dated March      , 2006,

in which Union Bank of California as Trustee for Quest Group Trust VII is
referred to as Landlord and ImageWare Systems, Incorporated is referred to as
Tenant.

ADDITIONAL PROVISIONS TO THE LEASE:

1.  Commencement Date. Tenant warrants and agrees that Tenant, at Tenant ‘s
expense, has made all necessary inquiries and has or will take all action as
required in order to occupy and use the premises in the manner contemplated by
Tenant.  Such action shall include but not be limited to, the obtaining of a
business license and the installation of any applicable utilities deemed
necessary for Tenant ‘s use.  By executing the Lease, Tenant agrees to be
responsible for all the terms and conditions of the Lease, including their
payment of rent, from the Lease commencement date or from the date possession is
tendered to Tenant, or occupancy is assumed, whichever is earlier, regardless of
whether or not Tenant has commenced or completed any action required by Tenant
herein. Landlord shall not be responsible to Tenant in any manner whatsoever for
any delay to Tenant in obtaining such approvals or installations as may be
required herein; where such approval or installation is beyond the reasonable
control of Landlord.

2.  Tenant Improvements:

Landlord will provide a turnkey building out of the space plan identified in
Exhibit C utilizing building standard improvements set forth in Exhibit D.

3.   Loitering. Tenant(s) and their guests and/or licensees shall not loiter, or
congregate in or about the premises in any area not specifically designed and
intended for such purposes.  By way of example and not by way of limitation,
areas in which loitering or congregating shall not be allowed are parking areas,
driveways, stairways, walkways, passageways, hallways, storage areas, entrances
to the buildings of others, areas of construction and maintenance, and office
areas.

4. Tenant Delays.  All dates by which Landlord is to complete the Tenant
Improvements and/or deliver possession of the Premises to Tenant shall be
extended by the number of days of delay occasioned by Tenant Delays.  “Tenant
Delays” are defined as delays caused by acts or omissions of Tenant or its
agents, including, but not limited to, delays caused by not providing the
Preliminary Plan or additional information needed by the architect to complete
the Plans in a timely manner, requests for changes to the Plans, by requests for
incorporation of materials for which lead times exceed the time allowed for
incorporation under Landlord’s then current schedule, and/or by delaying more
than two (2) Business Days in approving any sample, substitution, or other item
for which Landlord requests approval.   Landlord shall be deemed to complete
each of its obligations on the date the same would have been completed absent
Tenant Delays.  Tenant shall reimburse Landlord within thirty (30) days of
request for all cost increases and other expenses caused by Tenant Delays. 
Tenant acknowledges that the installation or completion of above Building
Standard work, including long lead-time items, may delay substantial completion
of the Tenant Improvements.  In the event Landlord agrees to any requested
changes to the Plans, then (I) any additional costs resulting from the change
shall be paid by Tenant to Landlord upon Landlord’s approval of the change, and
(ii) any delays in substantial completion of the Tenant Improvements as a result
of the change shall be deemed Tenant Delays.

5. Administration Fee.  Should Landlord be in the position of incurring any
costs including loss of rents on behalf of Tenant, or should Tenant not fulfill
any obligations of which he is liable and of which Landlord incurs cost thereof,
Tenant shall be liable not only for costs incurred, but in addition shall be
liable for a twenty percent (20%) surcharge above and beyond said actual costs. 
Any costs incurred due to lock changes by Tenant shall be Tenant ‘s
responsibility.

6.  Rules & Regulations. Tenant hereby agrees to abide by and conform to the
rules and regulations attached hereto as Exhibit F.

7.  Parking. The Tenant shall be allowed a parking ratio of a maximum of 4
spaces per 1,000 rentable square feet leased on a non-reserved basis in common
with the other tenants of the Building in the Building parking lot.  Tenant
shall not park cars in the Building parking lot in excess of the parking ratio
at any time during the Term of the Lease.  The Landlord anticipates enforcing
tenant’s parking rights with the use of parking tags, and reserves the right to
tow violators without notice. Landlord reserves the right to charge Tenant a fee
for replacement of parking tags.

8.  Signage.  The Landlord will provide Building standard signage for the Tenant
at the Tenant’s main entry door and on the Lobby directory sign.

Receipt of a copy is hereby acknowledged.  The undersigned acknowledges that
this lease agreement, and the attached addendum(s) constitute the entire
agreement between Landlord and Tenant.  Any and all representations by Landlord
or its agents that are not written in the lease document are not a part of the
lease agreement.

ACKNOWLEDGED AND ACCEPTED BY:

LANDLORD: Union Bank of California

 

TENANT: ImageWare Systems, Incorporated

as Trustee for Quest Group Trust VII

 

 

 

 

 

BY:

 

 

BY:

 

 

 

Jason Kaufman, Assistant Vice President

 

Wayne Wetherell, Sr. VP & CFO

 

 

 

Date:

 

 

Date:

September 7, 2006

 

 


PLEASE INITIAL LANDLORD                 TENANT                

14


--------------------------------------------------------------------------------





BILLING INFORMATION SHEET

Please fill out the following information:

Company: ImageWare Systems, Inc.

Local Contact Person: David Harding

Phone:  (858) 405-8035 Fax: (503) 698-4408

Premises Address:

Billing Address: 10883 Thornmint Rd., San Diego, CA 92127

Contact: Paul Mosman

Phone:  (858) 673-8600 x126 Fax:   (858) 673-1770

Notice Address: 10883 Thornmint Rd., San Diego, CA 92127

Contact: Paul Mosman

Phone:(858) 673-8600 x126             Fax:  (858) 673-1770

After Hours Emergency Contact:

Name:   David Harding

Phone:   (503) 392-4629  or (949) 279-2374

Please Initial Landlord                 Tenant                

15


--------------------------------------------------------------------------------